Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 10/30/2020.
2.	Claims 1-15 are pending in this application; claims 1 and 13 are independent claims. Claims 1 and 13 have been amended.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 20170213001 A1), Aldin et al. (“Aldin”, US 20180357381 A1) and Brune et al. (“Brune”, US 20160182613 A1).
As per claim 1, Harrison teaches dynamically-adjustable user interface for modifying a patient problem list in an electronic medical record or an electronic health record, comprising: a first region 
Harrison does not explicitly disclose at least one concept or lexical is mapped to at least one external terminology concept, the interface terminology structured to include one or more domains including a plurality of concepts within each domain and one or more lexicals linked to each concept, and grouping a plurality of external terminology concepts. However, Aldin in the analogous art of classification teaches: at least one concept or lexical is mapped to at least one external terminology concept, the interface terminology structured to include one or more domains including a plurality of concepts within each domain and one or more lexicals linked to each concept, the interface terminology structured to include one or more domains including a plurality of concepts within each domain and one or more lexicals linked to each concept, and grouping a plurality of external terminology concepts (para [0003-0006, 0042-0045]: “mapping…interface terminology to (ICD-10) code sets” or group and “a plurality of concepts within one or more domains (problem, procedure, plan, medication, etc.) and one or more descriptions (lexicals) linked to each concept, where each description reflects clinical intent and an alternative way to express the concept”, the concepts pertain to a specific group).
	Harrison & Alding do not disclose a time of entry of each entry is compared against a limited duration window of at least one limited duration group selected from among a plurality of limited 
	As per claim 2, the modified Harrison teaches the user interface of claim 1. The modified Harrison further teaches that the at least one external terminology concept is a SNOMED concept (Eastman: para [0065]: the process may cross-walk medication therapy management (MTM) services to SNOMED CT codes).
As per claim 3, the modified Harrison teaches the user interface of claim 1. The modified Harrison further teaches the at least one concept or lexical is cross-checked against at least one concept of a second external terminology, and wherein the at least one concept or lexical is not mapped to the at least one concept of the second external terminology (Eastman: para [0065]: e.g. ICD-9 code may be cross-walked/cross-checked to ICD-10 code). 
As per claim 4, the modified Harrison teaches the user interface of claim 3. The modified Harrison the second external terminology is ICD-10-CM (Eastman: para [0065]). 
As per claim 7, the modified Harrison teaches the user interface of claim 1. The modified Harrison further teaches the date of entry of the problem list entry is outside the limited duration . 
5.	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 20170213001 A1), Aldin et al. (“Aldin”, US 20180357381 A1), Brune et al. (“Brune”, US 20160182613 A1) and Frank et al. (“Frank”, US 20160139736 A1).
As per claim 5, the modified Harrison teaches the user interface of claim 1. The modified Harrison does not disclose that when a date of entry of the problem list entry is outside a limited duration window, a list entry is visually distinguished from others of the plurality of list entries. However, Frank in the analogous art of lists teaches when a date of entry of the problem list entry is outside a limited duration window, a list entry is visually distinguished from others of the plurality of list entries (figs. 3-4; para [0034, 0070]: days and dates outside the window of time are scrolled off the screen and removed off of the display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frank with the teachings of the modified Harrison. One having ordinary skill in the art would have been motivated to combine such a feature in order to provide an area of focus.
As per claim 6, the modified Harrison teaches the user interface of claim 5. The modified Harrison further teaches that the first region is modifiable to remove the visual distinction and to retain the problem list entry in the first region (Harrison: figs. 3(A-B) and 7(A-B): patient problem list entries; Frank: fig. 3; para [0034, 0070]: highlighting within window range of dates, and window of time outside the range are scrolled off the screen and removed off of the display).
6.	Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 20170213001 A1), Aldin et al. (“Aldin”, US 20180357381 A1) and Frank et al. (“Frank”, US 20160139736 A1).

Harrison does not explicitly disclose at least one concept or lexical is mapped to at least one external terminology concept, the interface terminology structured to include one or more domains including a plurality of concepts within each domain and one or more lexicals linked to each concept, and grouping a plurality of external terminology concepts. However, Aldin in the analogous art of classification teaches: at least one concept or lexical is mapped to at least one external terminology concept, the interface terminology structured to include one or more domains including a plurality of concepts within each domain and one or more lexicals linked to each concept, the interface terminology structured to include one or more domains including a plurality of concepts within each domain and one or more lexicals linked to each concept, and grouping a plurality of external terminology concepts (para [0003-0006, 0042-0045]: “mapping…interface terminology to (ICD-10) code sets” or group and “a plurality of concepts within one or more domains (problem, procedure, plan, medication, etc.) and one 
	Not disclosed is: a date of entry of a list entry from among a plurality of list entries is outside the limited duration window, the first region is modifiable to remove the problem list entry from the first region. However, Frank in the analogous art of user inputs teaches: a date of entry of a list entry from among a plurality of list entries is outside the limited duration window, the first region is modifiable to remove the problem list entry from the first region (figs. 3-4; para [0034, 0070]: days and dates outside the window of time are scrolled off the screen and removed off of the display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frank with the teachings of the modified Harrison. One having ordinary skill in the art would have been motivated to combine such a feature in order to provide an area of focus.
As per claim 9, the modified Harrison teaches the method of claim 8. . The modified Harrison further teaches that the at least one external terminology concept is a SNOMED concept (Eastman: para [0065]: the process may cross-walk medication therapy management (MTM) services to SNOMED CT codes).
As per claim 10, the modified Harrison teaches the method of claim 8. The modified Harrison further teaches the at least one concept or lexical is cross-checked against at least one concept of a second external terminology, and wherein the at least one concept or lexical is not mapped to the at least one concept of the second external terminology (Eastman: para [0065]: e.g. ICD-9 code may be cross-walked/cross-checked to ICD-10 code). 
As per claim 11, the modified Harrison teaches the user interface of claim 10. The modified Harrison the second external terminology is ICD-10-CM (Eastman: para [0065]). 
As per claim 12, the modified Harrison teaches the method of claim 8. The modified Harrison further teaches that the date of entry of the problem list entry is outside the limited duration window, 
As per claim 13, the modified Harrison teaches the method of claim 12. The modified Harrison further teaches that the first region is modifiable to remove the visual distinction and to retain the problem list entry in the first region (Harrison: figs. 3(A-B) and 7(A-B): patient problem list entries; Frank: fig. 3; para [0034, 0070]: highlighting within window range of dates, and window of time outside the range are scrolled off the screen and removed off of the display).
As per claim 14, the modified Harrison teaches the method of claim 8. The modified Harrison further teaches the date of entry of the problem list entry is outside the limited duration window, the user interface is modifiable to move the problem list entry from the first region to a second region (Harrison: figs. 3(A-B) and 7(A-B): patient problem list entries; Frank: fig. 3; para [0034, 0070]: window of time outside the range are scrolled off the screen and removed off of the display).

Response to Arguments
7.	Applicant's arguments filed 10/30/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection.

Inquires
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN 
USA OR CANADA) or 571 -272-1000.			
	
/Le Nguyen/				
Patent Examiner 			
May 7, 2021	
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174